NATIONWIDE MUTUAL FUNDS Nationwide Alternatives Allocation Fund Nationwide Mid Cap Market Index Fund Nationwide Bond Fund Nationwide Money Market Fund Nationwide Bond Index Fund Nationwide Inflation-Protected Securities Fund Nationwide Enhanced Income Fund Nationwide Short Duration Bond Fund Nationwide Fund Nationwide Small Cap Index Fund Nationwide S&P 500 Index Fund Nationwide Small Company Growth Fund Nationwide Growth Fund Nationwide U.S. Small Cap Value Fund Nationwide International Index Fund Nationwide Government Bond Fund Nationwide International Value Fund Supplement dated October 28, 2013 to the Statement of Additional Information dated March 1, 2013 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Nationwide International Value Fund Effective immediately the following supplements the information in Appendix C to the SAI: APPENDIX C – PORTFOLIO MANAGERS INVESTMENTS IN EACH FUND Name of Portfolio Manager Fund Name Dollar Range of Investments in Each Fund (as of June 30, 2013) UBS Global Asset Management (Americas) Inc. Charles Burbeck Nationwide International Value Fund None OTHER MANAGED ACCOUNTS The following chart summarizes information regarding accounts for which each portfolio manager has day-to-day management responsibilities.Accounts are grouped into the following three categories:(1) mutual funds; (2) other pooled investment vehicles; and (3) other accounts.To the extent that any of these accounts pay advisory fees that are based on account performance (“performance-based fees”), information on those accounts is provided separately. Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category (as of June 30, 2013) UBS Global Asset Management (Americas) Inc. Charles Burbeck1 Mutual Funds:0 accounts, $0 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles:0accounts, $0 total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) Other Accounts:3 accounts, $2 million total assets (0 accounts, $0 total assets for which the advisory fee is based on performance) 1 Mr. Burbeck became a portfolio manager in October 2013. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
